                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 JAMES ARTHUR BIGGINS,                           )
                                                 )
                       Petitioner,               )
                                                 )
                V.                               )   C.A. No. 99-188 (MN)
                                                 )
 DANA METZGER, Warden and                        )
 ATTORNEY GENERAL OF THE STATE                   )
 OF DELAWARE,                                    )
                                                 )
                       Respondents.              )

                                       MEMORANDUM

       Petitioner James Arthur Biggins ("Petitioner") was convicted in 1997 by a Delaware

Superior Court jury of three counts of second degree unlawful intercourse, one count of third

degree assault, and one count of second degree unlawful imprisonment. See Biggins v. Carroll,

2002 WL 31094810, at *1 (D. Del. Sept. 13, 2002). The Superior Court sentenced him to thirty

years of incarceration followed by probation. Id. On March 25, 1999, Petitioner filed his first

federal habeas petition ("Petition") challenging his 1997 conviction, which the Honorable Gregory

M. Sleet denied on September 13, 2002 after determining that the claims raised therein were either

procedurally barred or failed to warrant habeas relief under§ 2254(d). Id. at *8-13. Since then,

Petitioner has filed six additional habeas petitions challenging the same 1997 conviction, all of

which were denied as second or successive. See Biggins v. Carroll, C.A. No. 03-273-GMS,

Mem. Order (D. Del. Apr. 9, 2003); Biggins v. Phelps et. al., C.A. No. 09-741-GMS, Order

(D. Del. Mar. 3, 2010); Biggins v. Phelps, C.A. No. 10-292-GMS, Order (D. Del. Apr. 20, 2010);

Biggins v. Phelps, C.A. No. 10-724-GMS. Mem. Order (D. Del. Sept. 28, 2010); Biggins v. Phelps,

C.A. No. 11-366-GMS, Order (D. Del. June 20, 2011); and Biggins v. Phelps, C.A. No. 12-586-
GMS, Mem. Order (D. Del. Mar. 4, 2013). Petitioner has also previously filed three motions for

reconsideration pursuant to Rule 60(b) asking the Court to reconsider its 2002 denial of his first

habeas petition. (D.I. 54, 61, 86). All three Rule 60(b) motions were dismissed for lack of

jurisdiction because they constituted unauthorized second or successive habeas petitions. (D.I 58,

61, 62, 87, 88). Petitioner filed a notice of appeal from the denial of his third Rule 60(b) motion,

which the Court of Appeals for the Third Circuit denied on June 15, 2016. (D.1. 94).

       Presently pending before the Court is Petitioner's Rule 59(e) Motion to Alter or Amend

Judgment with respect to the 2002 denial of his habeas Petition. (D.I. 97).

I.     STANDARD OF REVIEW

       A motion for reargument/reconsideration may be filed pursuant Federal Rule of Civil

Procedure 59( e) or Federal Rule of Civil Procedure 60(b). Although motions for reargument/

reconsideration under Rule 59( e) and Rule 60(b) serve similar functions, each has a particular

purpose. See United States v. Fiorelli, 337 F.3d 282,288 (3d Cir. 2003). For instance, Rule 59(e)

is "a device [] used to allege legal error," 1 and may only be used to correct manifest errors of law

or fact or to present newly discovered evidence. See Howard Hess Dental Labs, Inc. v. Dentsply

Int'l Inc., 602 F.3d 237,251 (3d Cir. 2010.). The scope of a Rule 59(e) motion is extremely limited,

and may not be used as an opportunity to relitigate the case. See Blystone v. Horn, 664 F.3d 397,

414 (3d Cir. 2011); see also Brambles USA Inc. v. Blocker, 735 F. Supp. 1239, 1240 (D. Del.

1990). The moving party must show one of the following in order to prevail on a Rule 59(e)

motion: (1) an intervening change in the controlling law; (2) the availability of new evidence that

was not available when the court issued its order; or (3) the need to correct a clear error of law or




       Fiorelli, 337 F.3d at 288.



                                                 2
fact or to prevent a manifest injustice. See Max's Seafood Cafe v. Quinteros, 176 F.3d 669, 677

(3d Cir. 1999).

       A Rule 59(e) motion "must be filed no later than 28 days after the entry of the judgment."

Fed. R. Civ. P. 59(e). When a timely Rule 59(e) motion is premised on "newly discovered

evidence," the new evidence must be evidence that a party could not submit to the court earlier

because it was unavailable, and evidence not newly discovered in such a manner "cannot provide

the basis for a successful motion for reconsideration." Blystone, 664 F.3d at 415-16.

        In contrast, "Rule 60(b) allows a party to seek relief from a final judgment, and request

reopening of his case, under a limited set of circumstances including fraud, mistake, and newly

discovered evidence." Gonzalez v. Crosby, 545 U.S. 524, 528 (2005). A motion filed pursuant to

Rule 60(b) is addressed to the sound discretion of the trial court guided by accepted legal principles

applied in light of all relevant circumstances,2 but may be granted only in extraordinary

circumstances. See Moolenaar v. Gov 't of Virgin Islands, 822 F.2d 1342, 1346 (3d Cir. 1987).

       A Rule 60(b)(2) motion seeking relief on the basis of "newly discovered evidence" must

be filed no more than a year after the entry of the judgment, order, or date of proceeding. See

Fed. R. Civ. P. 60(c)(l). A Rule 60(b)(6) motion seeking relief for "any other reason" must be

filed within a "reasonable time," 3 which is determined by considering the interest of finality, the

reason for delay, the practical ability of the litigant to learn earlier of the grounds relied upon, and

the consideration of prejudice, if any, to other parties. See Dietsch v. United States, 2 F. Supp. 2d

627, 633 (D.N.J. 1988). As a general rule, a Rule 60(b)(6) motion filed more than one year after




2
       See Pierce Assoc. Inc. v. Nemours Found., 865 F.2d 530, 548 (3d Cir. 1988).
3
        Fed. R. Civ. P. 60(c)(l); see Delzona Corp. v. Sacks, 265 F.2d 157, 159 (3d Cir. 1959).



                                                   3
final judgment is untimely unless "extraordinary circumstances" excuse the party's failure to

proceed sooner. See generally Ackerman v. United States, 340 U.S. 193,202 (1950).

        If a district court is presented with a Rule 60(b) motion for reconsideration after it has

denied the petitioner's federal habeas petition, the court must determine if the motion constitutes

a second or successive application under the Antiterrorism and Effective Death Penalty Act

("AEDP A"). Under AEDP A, a prisoner cannot file a second or successive habeas petition without

first obtaining approval from the court of appeals and, absent such authorization, a district court

cannot consider the merits of a subsequent petition. See 28 U.S.C. § 2244(b)(3(A); Robinson v.

Johnson, 313 F.3d 128, 139-40 (3d Cir. 2002). A district court presented with an unauthorized

second or successive habeas petition must either "dismiss the petition or transfer it to the court of

appeals pursuant to 28 U.S.C. § 1631." Robinson, 313 F.3d at 139 .

      . Notably, Third Circuit precedent requires a district court to view a timely Rule 59(e)

motion as lying "outside the reach of the jurisdictional limitations that AEDP A imposes upon

multiple collateral attacks." Blystone, 664 F.3d at 414. In other words, timely Rule 59(e) motions

to amend or alter judgment are materially different from Rule 60(b) motions for reconsideration,

such that a timely Rule 59(e) motion does not constitute a second or successive habeas petition

even if it advances a habeas claim. Id. at 413.

II.      DISCUSSION

         In the instant Rule 59(e) Motion, Petitioner asserts he has newly discovered evidence that

the blood evidence used to convict him was contaminated due to the vials being broken during

transit. He contends that the denial of his habeas Petition should be amended or altered because

the State violated Brady and "chain of custody" rules by failing to inform about the contamination

prior to trial.




                                                  4
       Petitioner's original habeas Petition was denied in 2002, and he filed the instant Rule 59(e)

Motion in March 2018. Since Petitioner filed his Rule 59(e) Motion almost 16 full years after the

denial of his habeas Petition, the instant Motion is untimely. 4

III.   CONCLUSION

       For the aforementioned reasons, the Court will deny the instant Rule 59(e) Motion as

untimely. To the extent it may be necessary, the Court will decline to issue a certificate of

appealability because Petitioner has failed to make a "substantial showing of the denial of a

constitutional right." See 28 U.S.C. § 2253(c)(2); 3d Cir. L.A.R. 22.2 (2011); United States v.

Eyer, 113 F.3d 470 (3d Cir. 1997). A separate Order will be entered.




December 19, 2018
                                               The Honora        aryellen Noreika
                                               United States District Judge




4
        Since the instant Motion was also filed outside the one-year time period permitted for
        motions filed under Rule 60(b), the Motion cannot be construed to be a Rule 60(b) motion.
        See c.f Ahmed v. Dragovich, 297 F.3d 201, 209 (3d Cir. 2002) (where a "motion is filed
        outside of the [time period] provided for under Rule 59( e) but within the year permitted
        under Rule 60(b ), and the motion may be read to include grounds cognizable under the
        latter rule, we will consider it to have been filed as a Rule 60(b) motion.") As such, the
        Court need not determine if the instant Motion constitutes a second or successive habeas
        petition.



                                                  5
